Title: To John Adams from C. W. F. Dumas, 9 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Honoured & dear Sir
Lahaie 9e. fevr. 1781

J’ai reçu et vu avec autant de satisfaction la belle et bonne Résolution du Congrès du 5 Octob., que j’ai eu de regret de voir cette Piece publiée trop précipitamment dans la Gazette d’Amsterdam. Sans cela je vous aurois conseillé de renvoyer cette publication de quelques ordinaires; et j’aurois fait avec plus de grace une démarche, qui vous auroit pu conduire tout d’un coup à une liaison importante; démarche que je dois faire maintenant avec moins de grace, et du mieux que je puis, ainsi que vous verrez par la copie ci-jointe d’un Papier qui accompagne ma copie et Traduction de la dite Résolution. Tout ceci absolument entre nous deux seuls. J’aurois bien besoin, pour le bien de notre marche, d’un Entretien avec vous ici, ou à Leide. Si vous ne pouviez pas vous absenter d’Amsterdam, j’irois jusque chez, si vous l’ordonnez. Je n’ai pas vu toute la traduction du Gazettier d’Amstm. Mais j’y ai vu une fausseté sur un point essentiel, qui fera un mauvais effet.
Fiez-vous, Monsieur, je vous en supplie, à mon zele et pour la cause Américaine, et pour vos succès personnels. Entendons-nous bien; et ne soyons pas trop communicatifs en matiere politique envers certaines gens que l’intérêt propre et la jalousie font agir, tant Gazettiers qu’autres. Celui de Leide, à qui j’aurois voulu donner la préference pour cette publication, quand nous en aurions fait l’usage secret essentiel, mérite cette préference par-dessus le Propriétaire de la Gaz. d’Amst., parce qu’il est l’ancien et constant Ami des E.U. depuis le commencement, et que l’autre ne l’avoit point été jusqu’ici. Au reste, ne croyez pas que ce soit mon Amitié pour Mr. Luzac qui soit la premiere cause du chagrin que j’ai de voir cette piece publiée prématurément. Mon regret à ce sujet a un objet plus important. Je porte ce soir la copie et ma traduction là où vous devinerez par la Copie du papier ci-joint. Il faudra, quand nous nous verrons, que nous convenions d’un petit chifre.

La poste part, et il m’est impossible aujourd’hui de repondre à votre penultieme Lettre.
Croyez, Monsieur, que je suis avec le respect & le zele le plus sincere, Votre très humble & très obéissant serviteur

Dumas


Ne faites aucun semblant, Monsieur, ni aucune plainte à Mr. Cer—— de, sa traduction fautive; et n’exigez pas de lui qu’il la répare dans quelque feuille suivante. J’ai de fortes raisons, pour vous comme pour moi, de laisser croire que sa publication ne vient pas de votre part.

